


Exhibit 10.1

 
AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT
1. CONTRACT ID CODE
PAGE OF PAGES
 
1
2
 
2. AMENDMENT/MODIFICATION NO.
0020
3. EFFECTIVE DATE
See Block 16C
4. REQUISITION/PURCHASE REQ. NO.
5. PROJECT NO. (If applicable)
 
6. ISSUED BY CODE
ASPR-BARDA
7. ADMINISTERED BY (If other than Item 6) CODE
ASPR-BARDA
 


ASPR-BARDA
200 Independence Ave., S.W.
Room 640-G
Washington DC 20201


ASPR-BARDA
200 Independence Ave., S.W.
Room 638-G
Washington DC 20201
 
8. NAME AND ADDRESS OF CONTRACTOR (No., street, county, State and ZIP Code)
(X)
9A. AMENDMENT OF SOLICITATION NO.
 
ACHAOGEN, INC. 1361331
ACHAOGEN, INC.            7000 SHORELINE
7000 SHORELINE CT STE 371
SOUTH SAN FRANCISCO CA 940801957
 
 
9B. DATED (SEE ITEM 11)
  
X
10A. MODIFICATION OF CONTRACT/ORDER NO.
HHSO100201000046C
 
CODE 1361331
FACILITY CODE
10B. DATED (SEE ITEM 13)
09/01/2010
 
11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS
 
o 
The above numbered solicitation is amended as set forth in Item 14. The hour and
date specified for receipt of Offers
o is extended
o is not extended
 
 
Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
(a) By completing
Items 8 and 15, and returning _______________ copies of the amendment; (b) By
acknowledging receipt of this amendment on each copy of the offer submitted; or
(c) By
separate letter or telegram which includes a reference to the solicitation and
amendment numbers. FAILURE OF YOUR ACKNOWLEDGEMENT TO BE RECEIVED AT
THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND DATE
SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by
virtue of this amendment you desire to change an offer already submitted, such
change may be made by telegram or letter, provided each telegram or letter makes
reference to the solicitation and this amendment, and is received prior to the
opening hour and date specified.
 
12. ACCOUNTING AND APPROPRIATION DATA (If required)
See Schedule
 
13. THIS ITEM ONLY APPLIES TO MODIFICATION OF CONTRACTS/ORDERS. IT MODIFIES THE
CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.
 
CHECK ONE
A. THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT
ORDER NO. IN ITEM 10A.
 
 
 
 
B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office,
appropriation date. etc.) SET FORTH IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR
43.103(b).
 
 
C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:
 
X
D. OTHER (Specify type of modification and authority)


Bilateral: Mutual Agreement of the Parties.
 
E. IMPORTANT:
Contractor
o is not
ý   is required to sign this document and return      2      copies to the
issuing office.
 
14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)
Tax ID Number: 68-0533693
DUNS Number: 167293153
A.The purpose of this no cost modification is to incorporate the following
changes into the contract:
1. The Statement of Work, dated March 21, 2013, is hereby deleted and replaced
with the attached Statement of Work, dated April 2, 2015.
a. CLIN 0001 is revised to [***] and to use the funds for a [***].
Continued…
 
Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.
 
15A. NAME AND TITLE OF SIGNER (Type or print)
Derek Bertocci, Sr. VP and CFO
16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)
THOMAS P. HASTINGS
 
15B. CONTRACTOR/OFFEROR
/s/ Derek Bertocci                       
(Signature of person authorized to sign)
15C. DATE SIGNED
04/02/2015
16B. UNITED STATES OF AMERICA
/s/Thomas P. Hastings              
(Signature of Contracting Officer)
16C. DATE SIGNED


 4/6/15
 


NSN 7540-01-152-8070
Previous edition unusable/
 
STANDARD FORM 30 (REV. 10-83)
Prescribed by GSA
FAR (48 CFR) 53.243












[***]    Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------




CONTINUATION SHEET
REFERENCE NO. OF DOCUMENT BEING CONTINUED
HHSO100201000046C/0020
PAGE      OF
2
2
NAME OF OFFEROR OR CONTRACTOR
ACHAOGEN, INC. 1361331
ITEM NO.
(A)
SUPPLIES/SERVICES
(B)
QUANTITY
(C)
UNIT
(D)
UNIT PRICE
(E)
AMOUNT
(F)

b. CLIN 003 is revised to [***], and to [***] and place those funds into a new
[***].
2. The total amount, scope and period of performance of all CLINs currently
being performed under the contract remain unchanged. This modification does not
exercise any unexercised CLINs under the contract and does not authorize any
performance of efforts under any unexercised CLINs under the contract. In
addition, the total amount, scope and period of performance of all unexercised
Option CLINs under the contract remain unchanged.
2. This is a bi-lateral, no cost modification. The total amount and all other
terms and conditions of contract number HHSO100201000046C remain unchanged.
Period of Performance: 09/19/2010 to 11/15/2017



[***]    Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------




BAA BARDA-09-34
Advanced Research and Development of Chemical, Biological, Radiological, and
Nuclear Medical Countermeasures
HHSO100201000046C
ACHN-490: A NOVEL, BROAD SPRECTRUM “NEOGLYCOSIDE” ANTIBIOTIC FOR THE TREATMENT
OF RESISTANT THREAT AGENTS
Contractual Statement of Work
1.
Preamble

Independently and not as an agency of the Government, the Contractor shall be
required to furnish all the necessary services, qualified personnel, material,
equipment, and facilities, not otherwise provided by the Government, as needed
to perform the Statement of Work submitted in response to the Broad Agency
Announcement (BAA) BARDA 09-34.
Government reserves the right to modify the milestones, progress, schedule,
budget, or product to add or delete products, process, or schedules as need may
arise. Because of the nature of this (R&D) contract and complexities inherent in
this and prior programs, at designated milestones the Government will evaluate
whether work should be redirected, removed, or whether schedule or budget
adjustments should be made. The Government reserves the right to change product,
process, schedule, or events to add or delete part or all of these elements as
the need arises.
1.1
Overall Objectives and Scope

The overall objective of this contract is to advance the development of ACHN-490
[also called Plazomicin since 2011] as a broad-spectrum therapeutic in an
injectable formulation for the treatment of bacterial threat agent infection,
including Y. pestis and F. tularenisis or others, as directed by BARDA. The
scope of work for this contract includes preclinical, clinical and manufacturing
development activities that fall into the following areas: [***]; and all
associated regulatory, quality assurance, management, and administrative
activities.
2.
INTEGRATED PRODUCT DEVELOPMENT PLAN

The contractor shall carry out the following tasks and subtasks, by stage, and
in accordance with an agreed upon Integrated Product Development Plan (IPDP)
which shall further detail the conduct of the specific tasks and subtasks.
2.1
[***]



2.5
Project Management. The Contractor shall provide for the following as outlined
below and in the contract deliverables list (reference),:

2.5.1The overall management, integration and coordination of all contract
activities, including a technical and administrative infrastructure to ensure
the efficient planning, initiation, implementation, and direction of all
contract activities;
2.5.2A Principal Investigator (PI) responsible for project management,
communication, tracking, monitoring and reporting on status and progress, and
recommending modification to the project requirements and timelines, including
projects undertaken by subcontractors; The contract deliverables list
(reference), identifies all contract deliverables and reporting requirements for
this contract
2.5.3Project Manager(s) with responsibility for monitoring and tracking
day-to-day progress and timelines, coordinating communication and project
activities; costs incurred; and program management; The contract deliverables
list (reference), identifies all contract deliverables and reporting
requirements for this contract
2.5.4A BARDA Liaison with responsibility for effective communication with the
Project Officer and Contracting Officer.
2.5.5Administrative and legal staff to provide development of compliant
subcontracts, consulting, and other legal agreements, and ensure timely
acquisition of all proprietary rights, including IP rights, and reporting all
inventions made in the performance of the project; and
2.5.6Administrative staff with responsibility for financial management and
reporting on all activities conducted by the Contractor and any subcontractors.

[***]    Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------




2.5.7Integrated Master Plan: The Contractor provided an Integrated Master
Project Plan (including tabular and Gantt forms) to BARDA that clearly indicates
the critical path. The Integrated Master Project Plan shall be incorporated into
the contract, and will be used to monitor performance of the contract.
2.5.8Critical Path Milestones: The Integrated Master Project Plan outlines key,
critical path milestones, with “go/no go” decision criteria (entrance and exit
criteria for each phase of the project). The project plan should include, but
not be limited to, milestones in manufacturing, non-clinical and clinical
studies, and regulatory submissions.
2.5.9Work Breakdown Structure: The Contractor shall delineate the Contract Work
Breakdown Structure (CWBS) to Level 5 as part of their Integrated Master Project
Plan. The CWBS shall follow a BARDA supplied structure to Level 3. BARDA may
require Contractor to furnish WBS data at the work package level or at a lower
level if there is significant complexity and risk associated with the task.
2.5.10Risk Management Plan: The Contractor shall develop a risk management plan
highlighting potential problems and/or issues that may arise during the life of
the contract, their impact on cost, schedule and performance, and appropriate
remediation plans. This plan should reference relevant WBS elements where
appropriate.
2.5.11Earned Value Management System Plan: Subject to the requirements under
HHSAR Clause 352.234-3, the Contractor shall use principles of Earned Value
Management System (EVMS) in the management of this contract. The Seven
Principles are:
I.
Plan all work scope for the program to completion.

II.
Break down the program work scope into finite pieces that can be assigned to a
responsible person or organization for control of technical, schedule, and cost
objectives.

III.
Integrate program work scope, schedule, and cost objectives into a performance
measurement baseline plan against which accomplishments may be measured. Control
Changes to the baseline.

IV.
Use actual cost incurred and recorded in accomplishing the work performed.

V.
Objectively assess accomplishments at the work performance level.

VI.
Analyze significant variances from the plan, forecast impacts, and prepare an
estimate at completion based on performance to date and work to be performed.

VII.
Use earned value information in the company’s management processes.

Elements of EVMS shall be applied to all Cost Plus Fixed Fee CLINs as part of
the Integrated Master Project Plan, the Contractor shall submit a written
summary of the management procedures that it will establish, maintain and use to
comply with EVMS requirements to include the following topics:
2.5.12Integrated Baseline Review: The Contractor shall submit a plan for an
Integrated Baseline Review (IBR) to occur within 90 days of contract award. At
the IBR, the Contractor and BARDA shall mutually agree upon the budget, schedule
and technical plan baselines (Performance Measurement Baseline). These baselines
shall be the basis for monitoring and reporting progress throughout the life of
the contract. The IBR is conducted to achieve confidence that the baselines
accurately capture the entire technical scope of work, are consistent with
contract schedule requirements, are reasonably and logically planned, and have
adequate resources assigned. The goals of the IBR are as follows:
i.
Jointly assess areas such as the Contractor’s planning for complete coverage of
the SOW, logical scheduling of the work activities, adequate resources, and
identification of inherent risks

ii.
Confirm the integrity of the Performance Measurement Baseline (PMB)

iii.
Foster the use of EVM as a means of communication

iv.
Provide confidence in the validity of Contractor reporting v.    Identify risks
associated with the PMB

v.
Present any revised PMBs for approval

2.5.13Integrated Master Schedule: The Contractor shall deliver an initial
program level Integrated Master Schedule (IMS) that rolls up all time-phased WBS
elements down to the activity level. This IMS shall include the dependencies
that exist between tasks. This IMS will be agreed to and finalized at the IBR.
DI-MGMT-81650 may be referenced as guidance in creation of the IMS (see
http://www.acq.osd.mil/pm/).
2.5.14Monthly Performance Metrics Report: The Contractor shall deliver an Earned
Value Contract Performance Report on a Monthly basis. Contractor will provide a
monthly Contract Performance Report (CPR) at an agreed upon reporting level
using the BARDA provided WBS and a Variance Analysis Report. Contractor will
report EVM data on all CLINs. EV Variance thresholds will be +/- 10%. In
conjunction with the CPR, the Contractor shall provide a quarterly update to the
IMS with up to date performance data and should include actual start/finish and
projected start/finish dates.



--------------------------------------------------------------------------------




2.6
Regulatory Compliance. The Contractor shall manage the ACHN-490 IND and shall be
responsible for:

2.6.1Preparing materials for and requesting, scheduling and participating in all
meetings with the FDA and other global regulatory agencies, including meetings
to review IND, EUA and/or all other data packages;
2.6.2Providing the dates and times of any meeting with the FDA and other global
regulatory agencies to BARDA and make arrangements for appropriate BARDA staff
to attend FDA meetings;
2.6.3Providing BARDA with (i) the initial draft minutes and final draft minutes
of any formal meeting with the FDA; (ii) final draft minutes of any informal
meeting with the FDA and other global regulatory agencies; and (iii) five
business days to review and comment upon any documents to be submitted to the
FDA; and
2.6.4Submitting all documentation to the FDA and other global regulatory
agencies in a timely manner, consistent with timelines set out in the contract
and by the FDA and other global regulatory agencies.
2.7
Quality Assurance. The Contractor shall:

2.7.1Provide any relevant SOPs upon request from Project Officer/Contracting
Officer;
2.7.2Ensure strict adherence to FDA regulations and guidance, including
requirements for the conduct of animal studies and assays under GLP, the
manufacturing of the therapeutic candidate under cGMP, and the conduct of
clinical trials under GCP standards (as defined by 21 CFR §312 and ICH
Guidelines document E6). The Contractor shall maintain quality assurance
documentation of support adherence in these areas; and
2.7.3Arrange for independent audits, as needed or as requested by the Project
Officer. Audits may be requested to assure that Contractor and/or subcontractor
facilities and all planned procedures meet FDA regulations and guidance required
for GLP, cGMP and GCP standards. In addition, the Contractor shall provide
interim and final audit reports to the Project Office and the Contracting
Officer within thirty (30) calendar days of the completion of the audit. The
Contractor agrees that BARDA may conduct independent audits of the Contractor
and its subcontractors as needed to evaluate compliance with the FDA regulations
and guidance, including those required to meet GLP, cGMP or GCP standards.
2.8
Facilities, Equipment and Other Resources. The Contractor shall provide
equipment, facilities and other resources required for the implementation of the
IPDP, such as the equipment and facilities, training and resources to comply
with all Federal and HHS regulations in:

2.8.1The humane care and use of vertebrate animals;
2.8.2The handling, storage and shipping of potentially dangerous biological and
chemical agents, including Select agents under biosafety levels required for
working with the biological agents under study;
2.8.3The production, characterization, and release testing of active
pharmaceutical ingredient and final drug product under cGMP;
2.8.4The design and conduct of NDA-enabling non-clinical studies under GLP; and
2.8.5The design and conduct of clinical trials in humans under GCP.
2.9
Security. The contractor shall provide for:

2.9.1The establishment of a comprehensive security program that provides a
security plan for the overall protection of personnel, information, data, and
facilities;
2.9.2Security administration, as an element of the security program that
addresses threat and risk assessments and related policies and procedures for
personnel security, physical security, information security, information
technology; and
2.9.3Security management, as an element of the security program that describes
each element of security: physical, operations, personnel, information,
information technology, transportation; and related training, auditing, and
reporting requirements.
2.10
Data Management. The Contractor shall:

2.10.1Be responsible for the development and implementation of data management
and quality control systems/procedures, including transmission, storage,
confidentiality, and retrieval of all contract data;
2.10.2Provide for the statistical design and analysis of data resulting from the
research;
2.10.3Provide raw data or specific analyses of data generated with contract
funding to the Project Officer upon request.
2.11
Requirements for Implementing the Integrated Product Development Plan.




--------------------------------------------------------------------------------




2.11.1Within 14 calendar days of the effective date of the contract, the
Contractor shall submit an updated Integrated Product Development Plan (IPDP) to
the Project Officer and the Contracting Officer for approval prior to the
initiation of any activities related to the implementation of these plans.
2.11.2Stage Gate Reporting. On completion of a stage of the product development,
as defined in the approved IPDP, the Contractor shall prepare and submit to the
Project Officer and the Contracting Officer a Stage Gate Report that contains
(i) sufficient detail, documentation and analysis to support successful
completion of the stage according to the predetermined qualitative and
quantitative criteria that were established for Go/No Go decision making; and
(ii) a description of the next stage of product development to be initiated and
a request for approval to proceed to the next stage of product development.
2.11.3Deviations to Integrated Product Development Plan. During the course of
contract performance, in response to a need to change the IPDP, the Contractor
shall submit a Deviation Report. This report shall request a change in the
agreed-upon IPDP and timelines. This report shall include: (i) discussion of the
justification/rationale for the proposed change; (ii) options for addressing the
needed changes from the approved timelines, including a cost-benefit analysis of
each option; and (iii) recommendations for the preferred option that includes a
full analysis and discussion of the effect of the change on the entire product
development program, timelines, and budget.
3.
Other Items

3.1
Contract Review Meetings. The Contractor shall participate in regular meetings
to coordinate and oversee the contract effort as directed by the Contracting and
Project Officers. Such meetings may include, but are not limited to, meeting of
the Contractors and subcontractors to discuss clinical manufacturing progress,
product development, product assay development, scale up manufacturing
development, clinical sample assays development, preclinical/clinical study
designs and regulatory issues; meetings with individual contractors and other
HHS officials to discuss the technical, regulatory, and ethical aspects of the
program; and meeting with technical consultants to discuss technical data
provided by the Contractor.

The Contractor shall participate in bi-weekly teleconferences between the
Contractor and subcontractors and BARDA to review technical progress.
Teleconferences or additional face-to-face meetings shall be more frequent at
the request of BARDA.
3.2
Publications. The Contractor shall submit to the Project Officer for review any
manuscript or scientific meeting abstract containing data generated under this
contract no less than thirty (30) calendar days for manuscripts and fifteen (15)
calendar days before abstract submission for public presentation or publication.
The Contractor shall acknowledge contract support in all such publications.

3.3
Press Releases. Press releases shall be considered to include the public release
of information to any medium, excluding peer-reviewed scientific publications.
The Contractor agrees to accurately and factually represent the work conducted
under this contract in all press releases. The contractor shall ensure that the
Project Officer has received an advance copy of any press release related to
this contract not less than four (4) working days prior to the issuance of the
press release.




--------------------------------------------------------------------------------




F.2. REPORTING REQUIREMENTS AND DELIVERABLES
1. Other Contract Deliverables
#
Type of Deliverable
Frequency/ time periods
Description of Deliverable
Reporting Procedures
Quantity/ Form
1.
Project Meeting
Bi-Weekly or as amended by CO and PO
The Contractor shall participate in bi- weekly teleconferences with BARDA to
discuss the performance of the contract. The Contractor prepares a proposed
agenda and shall record, maintain and provide draft-meeting minutes to the
Project Officer (PO) for approval. The PO will approve the draft version and
distribute the final version to the Contract Officer (CO) and Contractor.
· Contractor provides agenda 48hrs in advance of meeting to the PO
· PO approves (with CO concurrence) and distributes agenda
· Contractor provides meeting minutes within three business days of the meeting
· PO reviews, comments and approves minutes
1 Electronic Copy to PO and CO




--------------------------------------------------------------------------------




2.
Monthly, Quarterly and Annual Project Status Report/ Meeting
Monthly reports are due on the 15th of each month, except on months when
Quarterly / Annual Technical Progress Reports are due
The Monthly/Quarterly Project/Annual Status Report shall address the items
listed below and cross-referenced to the Work Breakdown Structure (WBS), Scope
of Work (SOW), Integrated Master Schedule (IMS), Integrated Baseline Review
(IBR) report, Earned Value Management (EVM) Cost Performance Reports (CPR), and
approval strategy.
1. A Executive Summary in MS PowerPoint (.ppt) format, highlighting the
progress, issues, and relevant activities in manufacturing, non-clinical,
clinical, and regulatory. The Executive Summary should be limited to 2-3 pages
and highlight critical issues for that reporting period. The Monthly, Quarterly,
and Annual Technical Progress Report shall address each of the items below and
be cross-referenced to the Critical Path, Integrated Master Schedule (IMS), EVM,
WBS/Project Plan and the Risk Mitigation Plan.
2. Progress in meeting contract milestones - broken out by subtasks within each
milestone, overall project assessment, problems encountered and recommended
solutions. The reports shall detail the planned progress and actual progress
during the period covered, explaining occurrences of any differences between the
two, and the corrective steps.
3. Provide EVM CPR (quarterly) and Updated Risk Management Plan/Register
(quarterly)
4. The reports shall also include a three-month rolling forecast of key planned
activities, referencing the WBS/IPDP.
5. A tracking log of progress on regulatory submissions with the FDA submission
number, description of submission, date of submission, status of submission, and
next steps shall be updated continuously upon submission for all Biodefense and
Non-Biodefense activities supported in part or whole with BARDA funding
6. Estimated and Actual Expenses: This report shall also have attached either:
a) a tabular (excel file) Control Account Plan report generated from MPM; or b)
an unofficial CPR Form 1. This section of the report shall also contain
estimates for the subcontractors’ expenses from the previous month if the
subcontractor did not submit a bill in the previous month. Estimates shall be
listed for each subcontractor. If the subcontractor(s) was not working or did
not incur any costs in the previous month, then a statement to this effect
should be included in this report for those respective subcontractors. This
section should also include a summary of any cost savings identified by the
contractor as part of the 5% cost savings initiative.
7. Contractor shall identify the itinerary for the quarterly site visits
(quarterly)
Monthly Reports:
· Contractor provides Monthly Status Report deliverables on the 15th of each
month via email/CD/e-room upload
· PO and CO will review Monthly Reports with the Contractor and provide feedback


Quarterly Meeting:
· Contractor provides Quarterly Status Report five business days prior to
meeting. This report is an expanded version of the Monthly Status Report
· Contractor shall identify itinerary for the quarterly site visits
· Contractor provides agenda to the PO 48hr in advance of meeting
· PO approves (with CO concurrence) and distributes agenda
· Contractor provides meeting minutes within three business days of the meeting
· PO reviews, comments and approves minutes


Annual Meeting:
· Contractor provides Annual Project Status Report deliverables five business
days prior to meeting. The annual report should also include information from
the annual meeting due 15 business days after the meeting. A draft report
including .ppt slides should be provided 5 business days prior to the meeting.
· Contractor shall ensure that the board of directors is available to meet with
BARDA. BARDA reserves the right to meet with the Contractor’s board of directors
once a year to discuss the contract
· PO approves (with CO concurrence) and distributes agenda
· PO approves (with CO concurrence) all meeting material
· Contractor provides meeting minutes within three business days
· PO reviews, comments and approves minutes
· Contractor provides a FINAL annual report within 15 business days after the
conclusion of the annual meeting. PO (with CO concurrence) reviews, comments and
approves FINAL Annual Report
· BARDA and Contractor shall participate in an in- process review
1 Electronic Copy to PO and CO




--------------------------------------------------------------------------------




3.
Integrated Baseline Review (IBR)
Within 90 days of contract award
The IBR Report shall address each of the items listed below and be cross-
referenced to the WBS, SOW, IMS and approval strategy.
1. Contractor provides baseline proposal and PowerPoint brief
2. A description of the work scope through control account Work Authorization
Documents (WADs)
3. Template for Work Packages
4. Integrated Master Schedule (IMS) with the inclusion of agreed major
milestones and control account plans (CAP) for all control accounts
5. Baseline revision documentation and program logs (s) risk register.
· Contractor provides baseline proposal, .ppt briefing, 10 business days prior
to meeting
·Contractor provides agenda to the PO 48hr in advance of meeting
· PO approves (with CO concurrence) and distributes agenda
· PO approves (with CO concurrence) all meeting material
· Contractor provides minutes within 48hr of the meeting
· PO reviews and approves minutes
· BARDA will review documentation and provide written comments and questions to
Contractor
· Contractor shall address BARDA’s comments and resubmit IBR for BARDA approval
within 10 business days
1 Electronic Copy to PO and CO
4.
Integrated Master Plan
30 days following contract award and updated quarterly
Integrated Master Plan (aka Integrated Product Development Plan) including WBS,
critical path milestones and Earned Value Management Plan
Contractor has the option to combine details from the IMP with the WBS
Dictionary (#6) in a single document, updated quarterly. Details include:
milestones matched to planned EVM measurements; completion criteria; success
criteria; assignments of responsible lead personnel for milestones, or for
oversight of subcontractor effort required to meet milestones; and dependencies
that cross reference to the Risk Management Plan
· Contractor shall provide all the Integrated Master Plan deliverables 30 days
following contract award, and thereafter on the 15th of each month. Deliverable
should be included in the Quarterly or Annual Project Status Reports,
· BARDA shall provide Contractor with a written list of concerns in response to
Contractor’s submitted Integrated Master Plan, and the Contractor must address
in writing all concerns raised by BARDA within twenty business days of
Contractor’s receipt of this list of concerns.
 
5.
Risk Management Plan
90 days following contract award and updated quarterly (additional submissions
as requested by CO or PO)
The Contractor will provide a Risk Management Plan that outlines the impacts of
each risk in relation to the cost, schedule and performance objectives. The Risk
Management Plan will include risk mitigation strategies. Each risk mitigation
strategy will capture how the corrective action will reduce impacts on cost,
schedule and performance.
· Contractor shall provide a Risk Management Plan 90 days following contract
award and update on the 15th of each Quarter in their Quarterly or Annual
Project Status Reports
· BARDA shall provide Contractor with a written list of concerns in response to
Contractor’s submitted Risk Management Plan, and the Contractor must address in
writing all concerns raised by BARDA within twenty business days of Contractor’s
receipt of this list of concerns.
1 Electronic Copy to PO and CO




--------------------------------------------------------------------------------




6.
Program Integrated Master Schedule and WBS Dictionary
The 15th of each quarter (additional submissions as requested by CO or PO)
The Contractor will provide Program Integrated Master Schedule (IMS) and WBS
Dictionary with quarterly status updates to reflect changes in schedule,
performance, and critical path
· Contractor shall provide an Integrated Master Schedule on the 15th of each
quarter in their quarterly or annual Project Status Reports
· Integrated Master Schedule shall be in both PDF and Microsoft Project Form
· BARDA shall provide Contractor with a written list of concerns in response to
Contractor’s submitted IMS, and the Contractor must address in writing all
concerns raised by BARDA within twenty business days of Contractor’s receipt of
this list of concerns.
1 Electronic Copy (PDF and Microsoft Project Schedule (.mmp) format to PO and CO
7.
EVM / Contract Performance Report
The 30th day of each month covering the prior month (additional submissions as
requested by CO or PO)
Contractor will provide a quarterly Contract Performance Report (CPR) at an
agreed upon reporting level using the BARDA provided WBS (format 1) and a
Variance Analysis Report (format 5). Contractor will report EVM data on all Cost
Plus CLINs
Contractor shall provide a CPR/format 1 and Variance Analysis Report/ format 5
on the 30th day of each month covering the prior month
· Contractor shall provide a PDF of deliverables. BARDA may request, on
· a quarterly or ad hoc basis that the Contractor provide raw data. BARDA may
request additional data at a reporting level or at lower levels, as BARDA deems
necessary
· The Contractor must address in writing all concerns raised by BARDA staff to
the satisfaction of BARDA
1 Electronic Copy to PO and CO




--------------------------------------------------------------------------------




8.
Incident Report
Within 24 or 48 hrs of activity or incident
The Contractor shall communicate and document all critical programmatic
concerns, risks or potential risks with BARDA within 48 hours . The Contractor
shall communicate via email or telephone.
The Contractor shall report to the government any activity or incident that is
in violation of established security standards or indicates the loss or theft of
government products within 24 hrs of activity or incident. The Contractor shall
communicate via email, oral or written communication.
· Email, Letter to CO Telephone (w/ written follow-up)
· Written communication with BARDA PO and CO within 48 hrs of Contractor
identifying a project risk or potential risk and 24 hrs for Security activities
or incident
· Additional updates within 48 hrs of additional developments, additional
information and/or understanding
· Contractor shall submit within 5 business days a Corrective Action Plan (if
necessary) to address any potential security issues
· If corrective action is required, the Contractor must address concerns raised
by BARDA
· Contractor shall address BARDA’s concerns in writing within 5 business days
1 Electronic Copy PO and CO
9.
Deviation Request
TBD
Process for changing study protocols and/or the Integrated Master Plan (a.k.a
Integrated Product Development Plan)
· Contractor shall submit a Deviation Request as soon as the Contractor has
sufficient data to support the need for a change from the approved study
protocols and/or Integrated Master Plan
· The BARDA CO will review and provide a written response to the Deviation
Request.
· Contractor shall address BARDA’s comments and resubmit the deviation request
that addresses BARDA’s comments within 5 business days
· Contractor shall not proceed with the deviation until BARDA gives its approval
1 Electronic Copy to PO and CO




--------------------------------------------------------------------------------




10.
Draft and Final Technical Progress Report
Draft 20 business days before and Final 10 business days after completion of the
POP
A draft of Final Technical Progress Report containing a summation of the work
performed and the results obtained for the entire contract period of
performance. The draft report shall be duly marked as ‘Draft’.
The Final Technical Progress Report incorporating the feedback received from
BARDA and containing a summation of the work performed and the results obtained
for the entire contract period of performance. This final report shall detail,
document and summarize the results of the entire contract. This report shall be
in sufficient detail to fully describe the progress achieved under all
milestones. The final report shall be duly marked as ‘Final’.
· Contractor shall provide a draft report 20 business days and final 10 business
days before completion of the contract period
· PO provides edits and additional feedback, which Contractor will incorporate
into the Final Technical Progress Report
· The Contractor shall submit one (1) copy of a comprehensive final report to
the CO and two (2) copies (one electronically on a CD) to the PO
1 Electronic Copy to PO and CO
11.
Product Transition Strategy
90 days prior to end of the (base/option) POP
Contractor shall provide a Product Transition Strategy to support transition of
the product(s) prior to end of the base and/or option(s) POP. The Product
Transition Strategy should provide a strategic plan for further development
and/or stockpiling of the product
The transition strategy shall provide options and/or a specific approach for the
transition of MCM product for further development, procurement, approval and/or
stockpile
· Contractor shall provide a Product Transition Strategy to support transition
of the product(s) 90 days prior to end of the (base/option) POP as an addendum
to that Quarter’s Quarterly Project Status Report.
1 Electronic Copy to PO and CO
12.
Decision Gate Presentation
Event Driven Review following completion of a pre-defined stage of product
development and prior to initiation of a new stage
Contractor shall provide a presentation following a prescribed template provided
by BARDA prior to the Decision Gate Review
· Contractor shall provide an update to technical progress made towards
completion of the Decision Gate and provide the presentation, 10 business days
prior to the Decision Gate Review
· Contractor shall submit written justification of progress towards satisfying
Decision Gate criteria
· After reviewing, the BARDA PO and CO will provide a written response
1 Electronic Copy to PO and CO
13.
Standard Operating Procedures
As requested by PO and CO
Contractor shall provide Standard Operating Procedures (SOPs) to BARDA for
review, as they are completed and updated
· Contractor shall submit the Standard Operating Procedures (SOPs) in the form
requested by the PO and CO within 15 calendar days of request
1 Electronic Copy to PO and CO
14.
Approval Strategy
Within 90 days of contract award and updated as part of the quarterly report
Contractor shall provide overview of the approval strategy to include all
clinical and non-clinical studies
· Contractor will submit proposed clinical and non-clinical strategy to support
approval
· If corrective action is required, the Contractor must address concerns raised
by BARDA
1 Electronic Copy to PO and CO




--------------------------------------------------------------------------------




15.
Study Protocols
At least 10 business days prior to FDA Submission
Contractor shall provide Pre- Clinical/Non-Clinical/ Clinical Trial Protocols to
BARDA for evaluation, prior to FDA submission
(The CO and PO reserves the right to request within the period of performance a
non-proprietary Study Protocol for distribution within the United States
Government(USG))
· Contractor will submit proposed protocols to BARDA at least 10 business days
prior to FDA submission. If corrective action is required, the Contractor must
address in writing all safety, regulatory, ethical, and conflict of interest
concerns raised by BARDA to the satisfaction of BARDA before study execution
· After receiving the corrected documentation, that satisfies BARDA the CO will
provide a written Contract Officer Authorization (COA) Letter to the Contractor.
This COA provides authorization to the Contractor to execute the specific
clinical study funded in part or in whole by BARDA
· Contractor shall not proceed with any study protocol until BARDA gives its
approval
· Final FDA submissions shall be submitted to BARDA concurrently or no later
than one calendar day after its submission to CDER
1 Electronic Copy to PO and CO
16.
Study Reports
Within 30 (draft) or 60 (final) calendar days after completion of analysis and
15 business days prior to submission to FDA
Contractor shall provide Draft and Final Pre-Clinical/Non-Clinical/Clinical
Study Reports to BARDA for review and edits within 30 (draft) or 60 (final)
calendar days after completion of analysis of Pre- Clinical/Non-Clinical/
Clinical data and 15 business days prior to submission to FDA
Alternatively, clinical draft study reports may be submitted 40 business days,
and final reports submitted within 75 business days after database lock,
provided submission to BARDA is still at least 15 days prior to FDA submission
(“Alternative Schedule”)
(The CO and PO reserves the right to request within the period of performance a
non-proprietary Study Report for distribution within the USG)
· Contractor shall provide Draft and Final Pre- Clinical/Non-Clinical/ Clinical
Study Reports to BARDA within 30 (draft) or 60 (final) calendar days after
completion of each report. Clinical study reports may be provided via the
Alternative Schedule.
· Contractor will submit proposed Pre- Clinical/Non-Clinical/ Clinical Study
Report to BARDA at least 15 business days prior to FDA Submission
· If corrective action is required, The Contractor must address in writing all
concerns raised by BARDA to the satisfaction of BARDA before FDA Submission
· Contractor shall not proceed with any study report until BARDA gives its
approval
· Final FDA submissions shall be provided to BARDA concurrently or no later than
1 calendar day of its submission to CDER
1 Electronic Copy to PO and CO




--------------------------------------------------------------------------------




17.
Manufacturi ng Campaign Reports
Within 30 calendar days after receipt of batch records and 15 business days
prior to submission to FDA
Contractor shall provide Manufacturing Campaign Reports to BARDA for review and
edits prior to submission to FDA
(The CO and PO reserve the right to request within the period of performance a
non-proprietary Manufacturing Campaign Reports for distribution within the USG)
· Contractor will submit proposed Analysis Reports and Manufacturing Campaign
Reports to BARDA at least 15 business days prior to FDA Submission.
· If corrective action is required, the Contractor must address in writing all
concerns raised by BARDA to the satisfaction of BARDA before FDA Submission
· Contractor shall not proceed with any FDA submission until BARDA gives its
approval
· Final FDA submissions shall be submitted to BARDA concurrently or no later
than one (1) calendar day after its submission to CDER
1 Electronic Copy to PO and CO
18.
FDA Meeting Notification
No later than 10 business days prior to the scheduled meeting
The contractor shall forward the dates and times of any meeting with the FDA to
BARDA and arrange for appropriate BARDA staff to attend the FDA meetings. BARDA
staff shall include up to a maximum of four people (PO, CO, and up to two (2)
Subject Matter Experts (SME(s)).
· Contractor must notify BARDA of an upcoming meeting with the FDA within 24
hours of scheduling the meeting with the FDA and no later than 10 business days
prior to the scheduled meeting
1 Electronic Copy to PO and CO
19.
FDA Corresponde nce and Meeting Minutes
Within three (3) calendar days of receiving correspondence from the FDA
The contractor shall forward initial Contractor and CDER-issued draft minutes
and final minutes of any meeting with the FDA to BARDA. All documents shall be
duly marked as either ‘Draft’ or ‘Final’.
· Contractor provides FDA correspondence and meeting minutes within three (3)
calendar days of the meeting or correspondence
1 Electronic Copy to PO and CO
20.
FDA Submissions
At least 15 business days prior to submission to FDA
The Contractor shall provide BARDA the opportunity to review and comment upon
all draft regulatory documents before submission to the FDA. Contractors shall
provide BARDA with an electronic copy of the final FDA submission. All documents
shall be duly marked as either ‘Draft’ or ‘Final’.
The Contractor must address in writing all concerns raised by BARDA to the
satisfaction of BARDA before FDA submission.
· Contractor will submit proposed FDA Meeting Briefing Packets to BARDA at least
15 business days prior to FDA submission
· If corrective action is required, the Contractor must address in writing all
concerns raised by BARDA staff to the satisfaction of BARDA before FDA
submission
· Final FDA submissions shall be submitted to BARDA concurrently or no later
than one (1) calendar day of its submission to CDER
1 Electronic Copy to PO and CO




--------------------------------------------------------------------------------




21.
FDA Audits
Within 10 business days of a scheduled audit or within 24 hours of an ad hoc
site visits/audits if the FDA did not provide advanced notification
The Contractor shall notify the PO and CO within 24 hours of FDA’s arrival to
conduct site visits/audits by any regulatory agency. In the event of an FDA
inspection which occurs as a result of this contract and for this product, or
for any other FDA inspection that has the reasonable potential to impact the
performance of this contract, the Contractor shall provide the BARDA with an
exact copy (non-redacted of the FDA Form 483, and the Establishment Inspection
Report (EIR). The contractor shall provide the PO and CO copies of the plan for
addressing areas of non- conformance to FDA regulations for GLP, GMP, or GCP
guidelines as identified in the audit report within 10 business days, status
updates during the plans execution, and a copy of all final responses to the
FDA. The Contractor shall also provide redacted copies of any FDA audit report
received from subcontractors that occur as a result of this contract or for this
product within three (3) calendar days of receiving correspondence from the FDA
and/or third party. The Contractor shall make arrangements for a BARDA
representative(s) to be present during the final debrief by the regulatory
inspector.
· The Contractor shall notify the PO and CO within 24 hours of all FDA arrivals
to conduct site visits/audits by any regulatory agency
· Contractor provides QA Audit Reports within 15 calendar days of the audit
· The Contractor shall also provide copies of any FDA audit report received from
subcontractors that occur as a result of this contract or for this product
within three (3) calendar days of receiving correspondence from the FDA and/or
third party.
1 Electronic Copy to PO and CO
22.
QA Audit Reports
5 business days before report completion
The Contractor shall inform the PO and CO in advance of upcoming audits/site
visits of subcontractors as part of the weekly communications, including goals
and agenda. BARDA reserves the right to participate in the audit. Upon
completion of the audit/site visit the Contractor shall provide a report
capturing the findings, results and next steps in proceeding with the
subcontractor. If action is requested of the subcontractor, details addressing
areas of non-conformance to FDA regulations for GLP, GMP, or GCP guidelines, as
identified in the audit report, must be provided to BARDA. The Contractor shall
provide responses from the subcontractors to address these concerns and plans
for corrective action execution
· The Contractor shall inform the PO and CO 10 days in advance of upcoming
audits/site visits of subcontractors
· The Contractor shall notify the PO and CO within 5 business days of report
completion
1 Electronic Copy to PO and CO




--------------------------------------------------------------------------------




23.
BARDA Audit
Ad Hoc
The contractor shall accommodate for periodic or ad hoc site visits by BARDA. If
BARDA, the Contractor or other parties identifies any issues during an audit,
the Contractor shall capture the issues, identify potential solutions and
provide a report to BARDA.
· If BARDA, the Contractor or other parties identifies any issues during an
audit, the Contractor shall capture the issues, identify potential solutions and
provide a report to BARDA within 10 business days.
· The PO and CO will review the deliverable and provide a response to the
Contractor.
· Once corrective action, approved by the CO, is completed, the Contractor will
provide a final report to BARDA
1 Electronic Copy to PO and CO
24.
Technical Documents
Within 10 business days upon request by CO/PO
Contractor shall provide PO and CO upon request with deliverables from the
following contract funded activities: Process Development Reports, Assay
Qualification Plan/Report, Assay Validation Plan/Report, Assay Technology
Transfer Report, Batch Records, SOPs, Master Production Records, Certificate of
Analysis
(The CO and PO reserves the right to request within the period of performance a
non-proprietary Technical Documents for distribution within the USG)
· Contractor provides deliverables within 15 calendar days of the completion of
activities
· If additional time is required, Contractor shall request additional time from
BARDA on a per deliverable basis
· If corrective action is required, the Contractor must address in writing
concerns raised by BARDA
· Contractor will submit proposed FDA Technical Documents to BARDA at least 15
business days prior to FDA submission
· If corrective action is required the Contractor must address in writing all
concerns raised by BARDA to the satisfaction of BARDA before FDA Submission
For Final Documents:
1 Electronic Copy to PO and CO
24.1
Clinical Study Interim Status Update
Every two weeks, if any changes since the previous update
Contractor shall provide PO with a status update of clinical studies that are
actively enrolling patients by study site of: cumulative enrollment; new
enrollments; activation or inactivation of study sites
· Updates, to the extent they are available, will be presented during bi- weekly
teleconferences
· If no changes have occurred since the prior update only a simple statement
that there is no new data is required
1 e-copy to PO contained in bi- weekly meeting materials




--------------------------------------------------------------------------------




24.2
Clinical Study Status Update
Every month, if any changes since previous update
Contractor shall provide PO with a status update of clinical studies that are
actively enrolling patients to include by study site: cumulative enrollment; new
enrollments; screen failures; patients dropped from study; AE and SAEs;
activation or inactivation of study sites; investigator appointments or changes;
and status of IRB/IEC review/approval/renewal. Contractor will provide proposed
format for BARDA PO review and approval
· Update will be submitted by e-mail or other electronic format to be provided
by BARDA by the end of the 5th business day of each new month
· Updates, to the extent they are available, will be presented during bi- weekly
teleconferences
· If no changes have occurred since the prior update only a simple statement
that there is no new data is required
1 Electronic copy to PO
25.
Animal Model or Other Technology Transfer Package
Within 10 business days of request by CO/PO
Contractor shall provide Animal Model or Other Technology Transfer Package
relevant data
· Contractor shall provide Animal Model or other Technology Transfer Package
within 10 business days of request by CO/PO
1 Electronic Copy to PO and CO
26.
Raw Data or Data Analysis
Within 20 business days after receipt of request by CO/PO
Contractor shall provide Raw Data or Data Analysis for review by BARDA, if
requested
· Contractor shall provide Raw Data or Data Analysis within 20 business days of
request by CO/PO
1 Electronic Copy to PO and CO
27.
Samples of Therapeutics
Within 20 business days of request by CO/PO
Contractor shall provide samples of non-GMP candidate therapeutics and GMP
material manufactured with contract funding to include raw material, Bulk Drug
Substance (BDS), Final Drug Product (FDP) and/or labeled and packaged treatment
courses. The request will state the type of material and the amount but it is
not to exceed the equivalent of 250 treatment courses or its individual
manufacturing equivalent. The Contractor will be advised by the CO how samples
are to be packaged and where samples are to be shipped. It is acceptable to
label material “Not for Clinical Use”. BARDA reserves the right to request
samples throughout the period of performance.
· Contractor must submit samples of therapeutics within 20 business days of
request by CO/PO.
· The Contractor will be advised by the CO how samples are to be packaged and
where samples are to be shipped.
CO will provide details upon request




--------------------------------------------------------------------------------




28.
Publications
20 business days for manuscripts and 10 business days for abstracts
Any manuscript or scientific meeting abstract containing data generated under
this contract must be submitted to BARDA for review prior to submission
· Contractor must submit all manuscript or scientific meeting abstract to PO and
CO within 20 business days for manuscripts and 10 business days for abstracts
· The CO will respond with written comments within 10 business days for
manuscripts and 5 business days for abstracts.
· If corrective action is required, the Contractor must address in writing all
concerns raised by BARDA to the satisfaction of BARDA before Submission.
· Any Final submissions shall be submitted to BARDA concurrently or no later
than one (1) calendar day of its submission
1 Electronic Copy to PO and CO
29.
Press Releases
5 business days prior to release
The Contractor agrees to accurately and factually represent the work conducted
under this contract in all press releases
· The Contractor shall ensure that the CO has received and approved an advanced
copy of any press release to this contract not less than 5 business days prior
to the issuance of the press release
· If corrective action is required, the Contractor agrees to accurately and
factually represent the work conducted under this contract in all press releases
· Any final submissions shall be submitted to BARDA concurrently or no later
than one (1) calendar day of its submission.
1 Electronic Copy to PO and CO
30.
Contract financing Report
No later than the 30th business day after the end of the reporting period
The Financial Report shall be submitted by the Contractor in accordance with the
instructions set forth in section G.4 of this contract.
The Contractor shall provide the contract financing report no later than the
30th business day after the end of the reporting period in accordance with the
instructions set forth in section G.4 of this contract.
 





Contract Milestones and GO/NO GO Decision Gates for Base and Option CLINs
[***]




[***]    Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

